 CULINARY ALLIANCE LOCAL 402161CulinaryAllianceandHotelServiceEmployeesUnionLocal402andThe San Diego CivicFacilitiesCorporationandBob'sEnterprises, Inc.,ChargingParty. Case 21-CE-85March 28, 1969DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND ZAGORIAOn December 10, 1968, Trial Examiner James R.Hemingway issued his Decision in the above-entitledcase, finding that the Respondents had engaged inand were engaging in certain unfair labor practicesand recommending that they cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, both Respondents filed exceptions to theTrial Examiner's Decision and supporting briefs andthe General Counsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner, as modified below.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andhereby orders that the Respondent Union, CulinaryAlliance and Hotel Service Employees Union Local402, San Diego, California, its officers, agents, andrepresentatives, and the Respondent Employer, theSan Diego Civic Facilities Corporation, San Diego,California, itsofficers,agents,successors,andassigns, shall take the action set forth in the TrialExaminer'sRecommendedOrder,ashereinmodified:1.DeletefromparagraphA,1,oftheRecommended Order the phrase "or any other labororganization."2.Substitute the following for paragraph A, 2, ofthe Recommended Order:"Take the following affirmative action:NotifyBob's and any other caterer whose name has beenremoved at the suggestion of the Union from the list'As the Respondent Union's dispute was with Bob's Enterprises, Inc,Bob's was the primary employer Bob's position was therefore not identicalwith that of a secondary employer, as the Trial Examiner indicatedof caterers maintained by Respondent as authorizedtodo business at the San Diego CommunityConcourse that it will not agree with the Union, inviolation of Section 8(e) of the Act, to cease doingbusiness with any caterer nor will it designate anycaterer in a list of authorized caterers as one whichdoes not have an agreement with the Union or asone who might be picketed."3.Delete from the first paragraph of the noticeattached to the Trial Examiner's Decision the phrase"althoughtherewerenoemployeesinacollective-bargainingunitwhosework requiredprotection."TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES R HEMINGWAY, Trial Examiner Upon a chargefiledby Bob's Enterprises, Inc., onMarch 19, 1968,againstCulinary Alliance and Hotel Service EmployeesUnion Local 402 and the San Diego Civic FacilitiesCorporation,'a complaint issued on June 25, 1968,alleging that the said Union and Employer (herein calledthe Corporation) had violated Section 8(e) of the NationalLabor Relations Act, as amended, 29 U S.C. Sec. 151, etsea , herein called the ActIn substance and effect, the complaint, which for themost part pleaded evidentiary rather than ultimate facts,alleged that the Respondent Union, herein called theUnion, and the Corporation entered into an agreementthat the latter should cease doing business with theCharging Party, Bob's Enterprises, Inc., herein calledBob's. The Union filed an answer on July 5, 1968, and theCorporation filed its answer on July 8, 1968. The answerof the Corporation admitted all the substantive factsalleged in the complaint but denied the conclusions to bedrawn therefrom. The answer of the Union took issuewith certain alleged evidentiary facts and also denied theconclusions to be drawn from the evidencePursuant to notice, a hearing was held in San Diego,California, on September 18 and 19, 1968, before theaforenamed Trial Examiner. At the opening of the hearingthe Union moved to dismiss the complaint on the ground(1)that the collective-bargaining agreement with theCorporation was entered into by the Local Joint ExecutiveBoard rather than by Local 402 and that the Local JointExecutive Board was not made a party to the presentaction,(2)thatthe"challenged collective-bargainingagreement has been so amended to remove the offensivelanguage or that language which was the basis of acharge," and (3) that the Local Joint Executive Board,herein called the Joint Board, had not entered into anoffensive agreement within the last 6 months, and that theJointBoard could not now be joined because of theprovisionsof Section 10(b) of the Act The Union'smotion to dismiss was denied on the ground that the onlymatter which was self evident was that the Joint Boardwas not a party to the proceeding, while the other mattersreliedupon in support of the motion were matters of'The chargenamed San DiegoCommunity Concourse Civic FacilitiesCorporationThat was apparently taken from a letterheadNo question ofvariance has been raised and it appears to be acknowledged that twonames refer to the same entityThe Corporationoperates facilities knownas the Community Concourse (herein calledthe Concourse),but this is notpart of thename of theCorporation175NLRB No. 26 162DECISIONSOF NATIONALLABOR RELATIONS BOARDevidence which would have to be proved! During thecourse of the hearing the Union was permitted to amendits answer to deny that the Corporation was an employerwithin the meaning of the Act. At the conclusion of thehearing, the parties were given time within which to filebriefs with the Trial Examiner. Within an extended periodof time, briefs were received from the General Counseland from the Union.From my observation of the witnesses and upon theentire record in the case, I make the following:FINDINGS OF FACTI.THE FACTSOF COMMERCEThe complaint alleges and the answers admit that theCorporation, in the course and conduct of its business,annually receives substantial gross revenue from theoperation of its civic theater, convention center, andexhibit hall, and that, at each, events and performancescoming from outside the State of California are frequentlyheld. It is in evidence that the most recent convention touse the facilities before the date of the hearing was held inJuly,1968,by the Meat Cutters International, withattendance of about 3500 persons. Within a year prior tothat, there was a convention of the Associated GeneralContractors,an internationalorganization,witharegistration of 3800 and one of the operating room nurseswithabout 2700 persons. It is apparent that theseconventionswouldhaveasubstantial impact uponcommerce.Robert Crowther and his wife are joint owners of thestock of three corporations, Lygars, Inc., which operatesBob's International Restaurant in Chula Vista, California;Bob's Enterprises, which operates Bob's Coffee Shop inChula Vista and Bob's Coffee Shop and Cake Room in ElCajon, California; and Emberglo, Inc., which operates theEmbergloRestaurant in El Centro and the RobertoRestaurant in Calexico, both in California. The evidenceindicates that the five restaurants are operated, under themanagership of Crowther, as an integrated enterprise.During the past year, the income from all five restaurantsexceeded$1,000,000,while the income from Bob'sEnterprises, alone, during that period exceeded $500,000.During the 3-month period from May 1, 1968, to July 31,1968,Armour and Company sold to Bob's Enterprisesmeat valued at $18,000 all of which originated in Omaha,Nebraska, or St. Joseph, Missouri, and during the past 3years Bob's purchases from Armour and Company ofmeat shipped from those points each year exceeded$50,000. The evidence indicated that Bob's also purchasesliquors, canned goods, and other items which originateoutside the State of California.No argument is made in the Union's brief that facts ofcommerce are inadequate to give the Board jurisdiction.Although no evidence was adduced to show the dollarvolume of the Corporation's business, the evidence as to itsuffices to support legal jurisdiction. To the extent thattheBoard has fixed a minimum dollar amount as astandard of asserting jurisdiction, the evidence regardingthe business of Bob's furnishes that?'When the General Counsel rested his case in chief, the Union restedwithout offering any evidence'Bob's position in the case is identical with that of a secondary employerin a Section 8(b)(4) case, where the latter'svolume of business affectinginterstatecommerce is often taken into account for the purpose ofsatisfying theminimal requirements under the Board's jurisdictionalstandardsLocal No 4, International Brotherhood of Electncal WorkersII.THE LABORORGANIZATION AND THECOLLECTIVE-BARGAINING CONTRACTThe Union is a labor organization existing for thepurpose,among others, of engaging in collectivebargaining with employers on behalf of its members. Itnegotiates such contracts but executes them only throughthe Local Joint Executive Board, which is composed ofrepresentativesof the Union and of Waiters andBartenders Union Local No. 500, herein called Local 500.The Union's own representatives police the performanceof the contract as to its interests and the only grievancesreferred to the Joint Board are the very serious ones orthe ones appealed to it.OnJuly1,1964,theJointBoard(thesecretary-treasurer of which is Dudley Wright, who is alsothe secretary-treasurer of the Union, its chief executiveofficer), on behalf of the Union and Local 500, and theCorporation executed a collective-bargaining agreementwhich contained a modified closed-shop clause whichpermitted the hiring of nonunion members (if the unionsdid not furnish labor within a limited time) provided thatthe nonunion employees were immediately required tobecome members upon hire. The term of the agreementwas for 2 years, with automatic 1-year renewals in theabsence of 60 days' written notice to the contrary. At thetime of the execution of this contract the Corporation hadno employees in the classifications covered by the contractwith the Joint Board, and the payments required to bemade by the Corporation into the Health and WelfareFund of the unions were deferred until October 1, 1964,for the September payroll.'Among other provisions in this agreement was one thatthe Corporation should not engage any person by contracttoperform any part of the work covered by theclassifications listed therein unless such contract shouldprovide for not less than the rate of wages and themaintenance of all conditions of the agreement and"unless such persons shall have continuous recognizedagreements with the Union.i' Another clause prohibits thecontracting of work or services covered by the agreementto "any other plant, person or nonunit employees, unlessotherwise provided in this agreement." The agreementstated that the purpose of this provision was to preservework and job opportunities for employees covered by theagreement.The agreement also contained a clauseproviding that "it shall not be a violation of thisAgreement for any employee to refuse to pass a legallyestablished picket line...."Ill.THE CORPORATION AS AN EMPLOYER WITHIN THEMEANING OF SECTION 2(2) OF THE ACTIt is the contention of the Union that the Corporationisa branch of the municipal government of the City ofSan Diego and, therefore, is excluded from the definitionof "employer" in Section 2(2) of the Act. The facts are asfollows:(Tn-CitiesBroadcastingCompany),138NLRB239,BuildingandConstruction Trades Council,139 NLRB 1370'Since more than 6 monthsafterthe executionof this contract or anyrenewal had elapsedbefore thecharge wasfiled,the legality of the makingof this contract originally oron any renewal date was not put into issue'Since the contract prohibits altogether the making of individualcontracts with any memberof theUnion, and in viewof thequoted words,Iinterpretthisprovisionasapplying to persons permitted by theCorporationtooperate concession stands or,arguably, to serve atbanquets. CULINARY ALLIANCE LOCAL 402163The Corporation is a nonprofit, nonstock, tax exempt,'California corporation, incorporated inMay, 1964,' by agroup of public-minded citizens to operate the facilitieshereinafterdescribed. Its administrative functions aredirectedby a Board of Trustees, composed of sevenmembers. In addition, a representative of the CityManager sits on the board as an ex officio member in anadvisory capacity and without voting privilege. The sevenprivate citizens, who formed a committee called the CityCenterAdvisoryCommittee,when the CommunityConcourse was being planned, were the incorporators andbecame the original trustees!The facilities known as the San Diego CommunityConcourse are located on a two-square block area indowntown San Diego. The City owns the land. On thislocationrisesa 12-story city administration building,occupying about one quarter of the grounds. The officesof the Corporation are in a four-story building adjoiningthe city administration building but accessible from thelobby of the city administration building. Access to otherportions of the Concourse is from the plaza. There are noinside, connecting entrances to the several facilities fromthe city administration building. In the four-story buildingare a convention hall, with upstairs meeting rooms, andan exhibit hall, separated from the convention hall by awide lobby. Across a plaza from the convention hall thereis a theater building. At the far end of the exhibit hall andrising above it is an 11-story parking garage with capacityfor1,000cars.The latter is not operated by theCorporation; it is operated by a City concessionaire.The evidence does not show the source of the fundswhichwereused to construct the several buildingsdescribed,buttheevidenceshows that funds "tocompleter the Concourse were raised by the organizingcommittee. Funds have also been raised privately forfixtures and equipment from time to time. The buildingsare the property of the City. Only personal propertysupplied by the Corporation belongs to it.On June 8, 1964, presumably near the completion ofthe buildings, the City entered into an agreement with theCorporationprovidingthattheCorporationwouldestablishan "annual management program subject toapproval of the City Council . . . to promote and operatethe convention facility, terrace, plaza, the exhibition halland the civic theatre." Under this agreement, all revenuereceived from use of the facilities are kept in a separatebank accountin the nameof the Corporation and areused for maintenance and operating expenses, but if therevenue is insufficient in any month, the City is obliged tomake up the deficit from funds annually appropriated forthis purpose, to the extent of the appropriation. At theend of each year the Corporation is required to transferany excess of operating income over expenses to a reserveaccount to be used for acquisition or construction ofcapital equipment and improvements approved by the CityManager.Any unexpended reserve fund in excess of$50,000 is required to be paid to the City. The City was toadvance $25,000 for operating expenses (initially), and theCorporation is to file each month with the City Managera statement of income and expenses.The City has the'It is exempt from Federal Income Tax as well as from State Tax.'The Articlesof Incorporation are datedApril 27,1964, but were filedMay 6, 1964.'The bylaws of the Corporation provide for selection of the trustees bythemembers; but it does not appear whether or not there are votingmembers in excess of the number of trustees.'The Union, initsbrief,infers that this means "to build."To me, itmeans "to finish work already started."right to audit the Corporation's accounts but has neverdone so. Revenues are raised by the City by means of aroom tax.' °The aforesaidagreementalsoprovidesfortheemployment by the Corporation of a manager, acceptableto the City and not removable without consent of theCity, and it requires written forms (approved by the CityManager or City Attorney) to be used for agreements foruse of the premises, i.e. leases.The Cororationisalso requiredto hold harmless theCity from any damage or injury resulting from operationor use of the premises, except damage or injury caused bya City employee, to the extent of $1,000,000 for the injuryto one person and $500,000 for property damage.The agreement further provides that the Corporationshallhave complete discretion in determining whichoperationsmeet the standards accepted by the City forleasing policy, which requests should be refused as beingcontrary to the leasing policy, and in determining otherleasing problems requiring the exercise of judgment. TheCity has no authority to hire or discharge the manager orany other employees of the Corporation. Through theexecutive director (the manager), the Corporation hiresmaintenance and service employees. It has entered intocollective-bargaining contracts with labor organizations.The promotion of convention business is done by theSan Diego Convention and Tourist Bureau, a separateorganization. Entertainment attractions are arranged forby the Corporation's executive director. Each area of theConcoursehasbeenassigneda rental fee by theCorporation.This is the revenue which goes into theCorporation's operating bank account. The organizationsor persons licensed to use the premises are called tenants.They are required to sign a lease agreement in advance ofuse.The forms of such agreements are required by theagreement between the City and the Corporation to beapproved by the City in advance.The Union argues that thiscase isto be distinguishedfromVirginia Pilots Association,159 NLRB 142, wherethe Board found the Association to be an employer underSection2(2)of the Act, on the ground that theAssociation in that case, according to the Union's brief,"had the power to establish its own personnel policies andactuallyhiredandfiredemployeesfreeofstateregulation,"whereas, the Union argues: "In this case,Respondent Employer has no such power. Only the CityCouncilmay hire and fire the Corporation's principalemployee." But the City Council does not, in fact, hirethat employee. Approval by the City of the Corporation'sexecutivedirectorrefersonlytoapprovalof theCorporation's selection of a manager when he is initiallyemployed; it does not mean that the City, itself, mayselectthepersontofillthat job, determine hiscompensation, or terminate him, even if the City doesretain a voice in his termination by requiring its approvalthereof. Since the facilities used by the Corporation are allon the City's property, the City, in effect,is a lessor andthe Corporationisa lessee.The City is entitled to somequid pro quo,insignificant though it may be, for the useof its real property. Since the City is required to make updeficits in the cost of operation,it isnaturally concernedwith the Corporation's selection of a manager who isqualified to operate the facilities in a way to avoid such adeficit.But after the Corporation hires such a manager,the City has no right to dictate any of that manager's"I infer that this is the tax added to the charge for rooms by hotels andtransients' lodging houses. 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDactions ordecisions,has noright to fix hiscompensation,or torequirehis termination The manager is accountableonly to the Corporation's trustees. The Corporation isgiven a free hand in determining its operating policy, andthis includes its labor policy.TheUnion citesNASA Exchange-MSC ExchangeCouncil,148 NLRB 1190, as in point. I find this case tobe distinguishable.There the director of the MannedSpacecraft Center established the Exchange Council bydirective, describing it as a governmental instrumentality.The director appointed sevenMSC employees to theExchange Council and they served at his pleasure. ThatCouncil selected the manager to direct the cafeteriaoperations involved The purpose of the Exchange Councilwas to operate activities which would contribute to theefficiency, welfare, and morale of the Manned SpacecraftCenter personnel. Thus, that Council was set up for thebenefit of employees of a governmental instrumentality. Incontrast, the employees of the City in this case, receive nodirect benefit.The Corporation was set up by privateindividualshaving no connection with the City as apoliticalor governmental entity. The objectives of theCorporation are more analogous to those of a Chamber ofCommerce than of a governmental instrumentality. Theyare commercial in character, even though the Corporationisnot one for profit. Profitisnot a controllingfactor indetermining whether or not the Board has jurisdiction "The General Counselarguesthat the case at hand ismore similar to the case ofLocal Joint Executive Board(Little Luigi's Italian Foods),153NLRB 392, than anyother.There are many points of similarity between thatcase and this, a sufficient number of points to find thatthat decision iscontrollingin this case. After the SeattleWorld's Fair, a corporation was formed to operate theland and facilities owned by the City of Seattle on whichhadbeen the site of the World's Fair, and thatCorporation, which was a nonprofitnonstockcorporation,entered into several agreements with the City of Seattle,(1) a lease, (2) a service agreement, and (3)a concessionagreement.The functions of that Corporation weredirectedandadministeredbyaboardof trusteescomposed of private citizens. It was held that thatCorporationwas an employer within themeaning ofSection 2(2) of the Act.' = Even if thatcasewere notclearly dispositive of theissuehere, on the evidence herepresented, I would conclude, and hereby do conclude andfind, that the Corporationisanemployer within themeaning of Section 2(2) of the Act.IVTHE UNFAIR LABOR PRACTICESA. Hiring of Employeesfor Banquets andRefreshment StandsWhen the Concourse operations began in 1964, theCorporation, pursuant to the agreement between it andthe Joint Council described in Section II above, hiredunionmembers to work at the various refreshmentvending stands on the grounds These employees, Iconclude, would have been the ones described in Section5(a) of the union agreement, the list of classifications andrates " The evidence is very vague as to whether or not"Woods Hole OceanographicInstitution,143 NLRB 568"See alsoTruckee-Carson IrrigationDistrict,164NLRB No 152,Randolph Electric Membership Corporation,145NLRB 158,N L.R B vHoward Johnson, Inc,135NLRB 1260, enfd sub nomN L R B vHowardJohnsonCompany,317 F 2d I (C A 3)the Corporation ever did hire, or even contemplated hiringculinary workers (kitchen help and waiters or waitresses)towork at banquets other than through caterers Fromthe outset, in September, 1964, banquet type meals at theConcourse were served by outside caterers who wereselected on a nondiscriminatory basis by tenants who hadcontracted for use of the premises, for a fee, from theCorporation. Although the record is not clear as to whohired and paid for the kitchen employees and the waitersand waitresses for banquet type meals during the periodbetween September, 1964, and November 12, 1965, I inferthat this was done by the caterer selected, with approvalof the Corporation, by the tenants. Among other catererswho served banquet type meals during that period of time,was Bob's, the Charging Party herein. My inference thatthe Corporation did not hire kitchen workers and waitersduring that period of time is based in part upon the factthat the agreement which the Corporation signed with theJoint Board described the appropriate unit to consist ofemployees "who are employed in the classifications setforth in Section 5 hereof." Section 5(a) lists employeeclassifications and rates of pay which indicate that theemployees covered by the agreement would work atvending stands rather than in banquet halls, with thepossible exception of bartenders and cocktail waitresses."However, Section 5(b) of the union agreement contains aparagraph reading:"Classifications:Under the Jurisdictionof LocalNo.402 andNo.500 notcovered in this contract willbe paid at the rate in exhibit A in the current Hotel andRestaurantAgreement."Despite the inclusion of thisparagraph, which the Union contends is an incorporationby reference, I infer that neither the Joint Council, theUnion, nor the Corporation expected that the Corporationwould employ employees in the classifications listed undertheHotel and Restaurant Agreement. If it had beenexpected that the Corporation would have such employees,itwould appear logical that the Joint Board would haverequired the Corporation to sign the Hotel and RestaurantAgreement, itself.There is no evidence that theCorporation ever had in its employ during the first year ofits operations any employees other than those who wouldfall in the classifications listed in Section 5(a) of theagreement.On November 12, 1965, because of some problemregardinga license to sell alcoholic beverages, theCorporation changed its policy on nonexclusive cateringand decided to make a contract with an exclusive caterer,not only for banquet type meals but also for all food andbeverage sales at the vending stands To this end, theCorporation entered into a 2-year contract with VacationVillage, Inc., under which contract it turned over toVacation Village all such services, and Vacation Villagetook over all existing employees covered by Section 5(a)of the collective-bargainingagreementbetween theCorporation and the Joint Board Vacation Village wasone of the caterers who had served banquets during thefirst year of the Corporation's operations, and it had anagreement with the Union which antedated the opening ofthe Concourse. During the 2-year period that VacationVillage held this contract, the Corporation employed noemployees that would come under the jurisdiction of either"The classifications listed are "beer vendors,softdrink vendors,popcorn,hot dogs, candy all other commodities, ice cream,peanuts [for allof which the rates were fixed as a commission or a percentage of sales],commissary helpers, dish-out men, countermen&countergirls,stand menorwomen, stand managers, bartenders,and cocktail waitresses " Allexcept stand women were under the jurisdictionof Local 500."See footnote 13. CULINARY ALLIANCE LOCAL 402165union represented by the Joint Board. No separateagreement was ever negotiated by the Union with anyoneto apply to catering work at the Concourse alone, andneither the Joint Board nor the Union raised objection tothecontractbetween the Corporation and VacationVillage.At the expiration of its contract with Vacation Village,onNovember 12, 1967, the Corporation allowed theagreement to lapse. It then adopted anew its original opencatering policy for banquet type affairs To operate therefreshment stands, the Corporation entered into anagreement with Servomation-Duchess, Inc., of Berkeley,California.Presumably, the latter took over the sameemployees as those employed by Vacation Village. TheCorporation retained one of Vacation Village's employeesfor itself. It hired him as kitchen manager on a salarybasisApparently, the Corporation considered this man,because of his supervisory status and salary compensationto be outside of the contract with the Joint Council, butthisman continued to be a member of the Union. Afterhe had been on the Corporation's payroll for 2 or 3months, the Union insisted that the Corporation makepayments into its Health and Welfare Fund for thekitchenmanager The Corporation acceded and removedthekitchenmanager from the coverage it had beenproviding for him and made payments, including backpayments, to the Union's Health and Welfare Fund. TheCorporation's attitude throughout appeared to be one ofavoiding any friction with either union represented by theJointBoard.IdonotregardtheCorporation'scapitulation on this point as proving that the kitchenmanager was, in fact, within the unit covered by thecollective-bargaining agreement.B. Agreementnot todo Business With Bob'sThe Corporation did not terminate its contract with theJoint Board at the end of the 2-year term thereof or at theend of any annual term thereafter. Nor did the JointBoard or the Union give notice of termination at any suchtimeTherefore, the contract was automatically renewed.The third automatic renewal took effect on July 1, 1968,and the contract was still claimed to be in force at thetime of the hearing herein.When, about mid-August 1967, the Corporationdecided to return to the policy of nonexclusive catering asofNovember 13, 1967, it made up a list of authorizedcatererswhichincludedthosewhohadservedbanquet-type meals during the first year of operation orwho were equipped to serve large groups. This listcontained the names of nine caterers with addresses andnames of individuals at each caterer with whom contactcould be made for information or arrangement. At thebottom of this list appears- "Note: Caterers listed aboveare authorized to dispense food and beverage at theCommunity Concourse after November 13, 1967." Thislistwas prepared for distribution to prospective tenants asof the expiration of the contract between the Corporationand the Vacation Village It was the Corporation'spracticealso to furnish such lists to the San DiegoConventionandTouristBureaufordistributiontoprospective tenants.Before distribution of this list, however, Dudley Wright,the chief executive officer of both the Joint Board and theUnion, called Byron Trimble, the executive director of theCorporation, on about October 18, 1967, and made anappointment to speak with him. Wright testified that thereason for his making the appointment was that, the weekbefore, a business agent had reported to him that unionmembers had contacted her and complained that "peoplewere doing catering, some of the catering was being doneat the Community Concourse, such as Bob's, Boggs, andvarious others that weren't paying their wages and fringebenefits that the Union was getting from other caterers."Obviously, this could not have been true because no oneelse but Vacation Village was doing any catering in 1967before mid-November when the Vacation Village contractexpired, and this was afterWright's call to TrimbleFurthermore,Wright conceded that he did not know whatwages or fringe benefits Bob's paid its employees. Iconclude that Wright had been advised of the caterers' listas prepared by the Corporation and that this alone movedhim to call Trimble.At his conference with Trimble in October, 1967,Wright gave Trimble a copy of the Corporation's contractwith the Joint Board and pointed out a clause pertainingto the use of culinary workers and told Trimble that theCorporation was in violation of the contract because thecaterers list contained names of caterers who were notemployers in good standing with the Union. Wright andTrimble then discussed the names of the specific catererson the list as prepared in August 1967. During thediscussion, Trimble would write down the word "yes" or"no" opposite the name of each caterer on the list,depending upon Wright's statement that the caterer wasorwas not in good standing with the Union. Thesenotations show that the Union disapproved of four of thenine caterers listed, one of those disapproved of beingBob's.Itmay be assumed that the Corporation had alreadysentcopies of the list as originally composed to each ofthecatererslistedthereon,becausefollowinghisconferencewithWright,Trimblewrote to Bob's onOctober 18, 1967, stating:Mr.DudleyWright,secretary -treasurerof theCulinaryWorkers Union Local 402, appeared in thisoffice today and demanded that your organization beremoved from our authorized caterers list. Mr. Wrightadvised that he was willing to recognize Bob's Cateringas an authorized caterer if you care to contact him andwork out the details.Ihave discussed this matter with our attorneys andrequested that they investigateMr.Wright's action;however, I do wish to make you aware that thisconditionis inexistence.To avoid embarrassment or inconvenience to aprospective user of the Concourse, it would seem wiseto discontinue sending out the authorized caterers listcontaining your name until this matter is resolved. Ifyou do not agree with this arrangement, it is suggestedthat you contact this office immediatelyUnder date of October 20, 1967, the attorney for theJointCouncil and the Union wrote to Trimble, callingTrimble's attention to Section 2, paragraph (d), of theunioncontract,which provides, in part, "All subleasedwork, including all catering, shall be performed byemployees in the bargaining unit set forth in this contract" The letter then proceeds: "This provision requiresthat only those caterers listed in the brochure submitted toyou by the Local Joint Executive Board may performwork contracted out within the meaning of Section 2 ofthis Agreement."On October 26, 1967, the attorney for the Corporation,James Smith, wrote to Jerry Williams, the attorney forthe Joint Board and the Union, stating that he had beeninformed by the San Diego Employers Association, 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresenting Bob's, that removing Bob's name from thelistwould be a violation of Section 8(b)(4)[ii](B) of theNationalLaborRelationsActInhis letter,Smithrequested a meeting with Williams to discuss the problem.As a result of this request for an appointment, Smithmet with Williams on November 10, 1967. After tellingWilliams of the foregoing letter which he had receivedfrom the San Diego Employers Association, Smith toldWilliams that the Corporation was neutral, and hesuggested toWilliams that the Union permitnonunioncaterers to hire union members when catering at theConcourse.Williams replied, according to Smith, that hedid not think it would be in his client's best interests forhim to recommend that course of procedure. Rather,Williams told Smith, he would advise his client that "thatconduct" on the part of the Corporation would be abreach of its contract with the Union and that he wouldadvise the Union to take whatever appropriate action wasnecessary to make the Corpoiation liveuptothecontract. 'sFollowing his conference with Williams, Smith advisedtheCorporation to remove from the catering list thenames of caterers to which an objection had been raisedby the Union. Smith then wrote to the San DiegoEmployers Association, notifying it of the conference hehad had with the Union's attorney, and stating that,despite the contention of the Employers Association, theUnion would not withdraw its demand. Smith's letter thencontinued. "We have advised the Community Concoursethat the Union's claim is an arguable one under theexistingcollective-bargainingagreement, and the SanDiego Civic Facilities Corporation has decided that toavoid confrontationwith theunionand the cost ofpossible litigation, the name of Bob's Catering will beremoved from the authorizedlistuntilsuch time as hisemployees working at the Community Concourse areemployed in accordance with the agreement between ourclient and the union."On November 13, 1967, the Corporation issued a newlistofauthorizedcaterers,which stated that thecollective-bargaining agreement with the Union requiredthe Corporation to use only those whose employees werecovered by that agreement. A note at the bottom of thelist stated that it superseded all priorlists.On the sameday, Trimble wrote to a representative of Bob's, informinghim of the legal advice which had been received and of thedecision by the Corporation to list only those caterers whowould provide service with employees covered by the"Williams objectedto testimonyas to whatwas said at this conferenceon the groundthatthe conversation was, in his opinion,privileged underthe CaliforniastatutesAs those statutes were representedto the TrialExaminer at the hearing,itappearedthat theymight restrict suchtestimonyHowever, sinceRule 43 of the Federal Rules of CivilProcedureprovides that the statuteor rule which favors thereception of evidenceshall govern,Ireceivedthe testimonyas not a privileged communicationunder FederallawSince the close of thehearing, I have examined theCaliforniastatutes more closely,and I have reachedthe conclusion that theevidencewould not, eveniftheCaliforniastatutescontrolled,beunreceivablc.Ihe only portionof those statuteswhichIdeem to be evenarguably applicable is a section concerningan offer tocompromise I donot interpret Smith's suggestiontoWilliams, however, to be an offer ofcompromise or settlement But, even if it were, it would be inadmissibleonly forthe purposeof proving liability ofSmith's client for loss ordamage It would, therefore,be the Corporation that wouldbe the clientwho could claim the privilege,ifone existed-notWilliamsEven asbetween attorney and client,itisnot everycommunication that isprivileged.One intended to be communicated to another person(which wasthe nature of the communication here)would definitely be outside thescope of a privileged communication.Corporation'scollective-bargainingagreementasconstrued by the Union. Trimble closed his letter with thestatement "Should you work out an arrangement with theunion, please advise me at once and, with the concurrenceof the union, the name of your firm shall again be placedon the authorized list of caterers."On about December 19 or 20, 1967, Robert Crowther,president of Bob's, made an appointment to "peak withWright.When he arrived, Wright was alone Crowtherasked what he would have to do to qualify in order tocater at the Concourse. According to Wright, he repliedthat he did not know and that Crowther then asked if hecould hire through the Union's hall. Before Wright repliedto this question,Williams arrived and attempted toquestionCrowther about the letter written by the SanDiego Employers Association which claimed that theCorporation's action inomitting Bob's name from the listof approved caterers was a violation of the Act. Crowthersaid he was present only to find out what he must do tobe able to cater at the Concourse. Williams and Wrightleft the room and, when they returned, Williams, in someform of language, informed Crowther that there wasnothing he could do."On January 19, 1968, Thomas Puffer of the San DiegoEmployers Association wrote toWright on behalf ofBob's, stating that Crowther (Bob's) had advised him thatCrowther would be willing to hire people out of theUnion's hiring hall for work which he might do at theConcourse. He requested a reply if this arrangement metwith the Union's approval, but stated that if he did no:hear from Wright within 10 working days he wouldassumethat the Union would not approve and that hewould be forced to take other action.FollowingNovember 13, 1967, Bob's was notauthorized to (and so did not) cater at the Concourse,except as hereinafter related. As previously related, thecharge herein was filed on March 19, 1968, and thecomplaint issued on June 25, 1968. The date ofcommencement of the proceeding for a temporaryinjunctionunder Section 10(1) of the Act is not inevidence, but reference thereto is made in a letter datedAugust 14, 1968, written by Trimble to Wright, enclosinga revisionof the authonzed caterer's list. The letter stated:This letter of understanding will confirm our agreementthatduring pendency of the court action and theNational Labor Relations Board proceedings involvingBob'sEnterprises, the attached form of authorizedcaterers will be used by the San Diego Civic FacilitiesCorporation and will be acceptable to the Union.The list enclosed with this letter named all those catererswho had been named in the list of November 13, 1967,plus two more who had been on the list of August 15,1967, which the Union had disapproved - Boggs Bros.and Pernico's, but who had been eliminated from theNovember 13, 1967, list Between November 13, 1967,and August 14, 1968, Boggs Bros. and Pernico's hadsignedcontracts with the Union." At the bottom of theAugust 14, 1968, list appears the following:"Crowther testified that, when they returned to the room, "I wasadvised that I could not" and that he asked if that was because of hispresent or past affiliations with nonunion organizations(referring to hisseveral corporations)and that Williams answered,"Yes " According toWright,Williams told Crowther that the Union did not represent hisemployees,so it could make no agreement with him I find it unnecessaryto resolve the conflict"Wright testified that before they executed the contract with the Unionthese employers had not been paying"the wage scale and fringe benefits toour people"Wright admitted, however, that he did not know what wagescale they had been paying CULINARY ALLIANCE LOCAL 402167The following named employer does not have anagreement with the Culinary Union and for that reasonmay or may not be subject to picketing at your event bythat Union. .There followed the name, address, and telephone numberof Bob's, below which was a note that all the namedcaterers "listed above" were authorized to dispense foodand beverages at the Concourse after August 14, 1968.The agreement mentioned in Trimble's letter to Wrightwas confirmed by a letter from Wright to Trimble onAugust 15, 1968, written with a Joint Board letterhead.Between August 15 and 20, 1968, the list of approvedcatererswas again revised by the Corporation. In thisrevision, the name, address, and telephone number ofBob'swas listed immediately after the other sevenapproved caterers but with an asterisk before the name,Bob'sEnterprises, Inc.The asterisk was used for afootnote reading:The local joint executive board comprising the CulinaryAlliance and Hotel Service Employees, Local 402, andBartenders Union Local 500, advised that this employeris not signatory to its current contract. The CommunityConcourse takes no position with respect to this matter,does not know whether a labor dispute exists involvingthis employer and cannot assume responsibility in theevent of any such disputes.Thereafter, about the end of August 1968, pursuant toacourtorder in the proceeding for a temporaryinjunction,the list of approved caterers was againchanged. This time it was set up in the same form as theoriginal list which had been prepared by the Corporationon August 15, 1967, with the exception that one of thecaterers listed in that list is not included in the latest list;but Bob's Enterprises is listed in the second position, inalphabeticalorder,and there is no qualificationwhatsoever in this list.On August 30, 1968, at approximately the same time asthe revision to the form of the approved caterers listissued pursuant to court order, the Corporation and theJointBoardexecutedanamendmenttotheircollective-bargaining agreement. Among other provisionsin this amendment is the following language:2. .In the event the Employer [the Corporation]includes any caterer on a list of authorized caterers whooffers less than prevailing wages and working conditionsas evidenced by current Union contracts, such caterershall be listed with the following footnote:The Local Joint Executive Board of San Diego(comprising Culinary Local 402 and Bartenders Local500), advises that this employer is not signatory to itscurrent contract. The Community Concourse takes nopositions with respect to this matter, does not knowwhether a labor dispute exists, and cannot assumeresponsibility in the event of any such disputeinvolving this employer and the Union3.The Union does not and shall not request or demandthat any caterer be removed from any list of authorizedcaterers, nor does the Union request or demand, eitherdirectly or indirectly, that the Employer cease or refrainfrom doing business with any other person.The parties intend by this amendment to comply withSection 8(e) of the amended National Labor RelationsBoard, and this amendment, and the contract of whichit is an integral part, shall be construed to comply withtheNational Labor Relations Act and Section 8(e)thereof.The Unioncontendsthatthis amendment makes this casemoot.C. Arguments and ConclusionsSince there would be no purpose of passing upon otherarguments if the contention that the case is moot shouldprevail,Ishallfirstconsider that contention. Suchcontention presupposes, at least for the sake of argument,that there was a case which could become moot. TheUnion's argument apparently is that even if, at some timein the past, it had violated the Act, the amendment to thecollective-bargainingagreement above set forth wouldconstitute a complete remedy which would render the casemoot.Without deciding at this point the validity of theUnion'sassumption that it had, by the amendedagreement, dissipated the effects of the unfair laborpractice, I find that the case was in no event renderedmoot by such amendment.18 If there was a violation of theAct,aBoard ordered remedy is still appropriate,regardless of conduct amounting to compliance or allegedcompliance "The Union contends that the Section 10(b) limitationbars any proceeding in this case, but that, even if thatlimitation did not apply, it was the Joint Board and nottheUnion which made the agreement and that anyallegationofviolationofSection8(e')of the Actshould have been against the Joint Board and not againsttheUnion.With respect to the limitation under Section10(b) of the Act, this would apply if the case here turnedsolely on the making or the annual renewal of the originalcontract, but where there is a reaffirmation of, or effort toenforce, the original agreement, Section 10(b) does notbar a proceeding based upon the readoption or attemptedenforcement within the period of 6 months before thefilingof the charge." So far as the Joint Board i5concerned,Williams' letter of October 20, 1967, toTrimble of the Corporation, reasserting claimed rights ofthe Union under the original agreement, would eliminateany defense based on Section 10(b) of the Act, since the 6months' period would run back to September 19, 1967.And later reaffirmation of the agreement and insistanceupon compliance may be found in Williams' statement toSmith at their conference of November 10, 1967. Thisdiscussion, I note, centered not on what the Joint Boardwould do, but on what the Union would do.The contention that the Union alone, without the JointBoard, should not be subject to these proceedings becauseitwas the Joint Board and not the Union who signed theoriginalcontract (whichwas automatically renewed)presupposes that the'Union is a stranger to the agreement.The Union's International is the Hotel & RestaurantEmployees and Bartenders Union The Constitution of theInternational requires the formation of a joint board whenmore than one local exists in the same municipal area.Many years ago (about 1912), the Union and Local 500"United Association Pipe Fitters Local Union No539, 154 NLRB 314,315"N L R B v. Mexia Textile Mills, Inc,339 US 567, 571, G & WElectric Speciality Co vN L R B,360 F 2d 873 (C A.7), Laundry, DryCleaning,Industrial, etc,Drivers, Local 209 IBT (East Bay Dry CleanersAssn ),167 NLRB No 6"Brotherhood of Painters, Decorators and Paperhangers of America,Local No823, 161 NLRB 620,Amalgamated Lithographers of America,137 NLRB 1663,SheetMetalWorkers, Local 216.172 NLRB No 6 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere oneunion.When Local 500 was created, the JointBoard was formed. In its bylaws, the Joint Board'spurpose is stated to be to "secure unity of action." Thebylaws of the Joint Board provide that it shall haveauthority to enter into collective-bargaining agreementswith the employers "on behalf of affiliated local unions."ThesebylawsalsoprovidethattheJointBoard(representatives of which are six chosen representatives ofthe two locals)' shall have final responsibility andauthority to enforce the wage scales and other terms andconditionsof employment, and that any violation orgrievances "of general application and/or concern" shallnot be settled by any local union without prior consent ofthe Board. From the quoted words, as well as from thetestimony of Wright, I find that the Union may settlealleged violations of contract or grievancesunlessthey areof general concern - that is, of concern to other locals.Despite the Union's contention that the Joint Board was aprincipal in an agreement in which the Union had noenforcible right, I find that the Joint Board was in theposition of anagentfor locals in its locality in all mattersexcept those affecting all locals alike.S2 The bylaws of theUnion provide that one purpose of the Union is to"engage in collective bargaining with employers in orderto establish and maintain equitable wages, hours, andconditions of employment.."The Constitution of theUnion's International provides: "All contract proposalsshall, before their presentation, negotiation, enforcement,or renewal, be approved by the Joint Board . . . and noagreement or settlement shall be made by or on behalf ofany Local except by consent of the Joint Board...." It isapparent that the right of locals to negotiate, enforce, orrenewcontractproposalsislimitedonlyby therequirement for approval of the Joint Board. Therepresentatives of the respective locals, in fact, do dealwith employers in presenting grievances and contractdisputes affecting their own members. The representativesof the locals may (although they normally do not)negotiate agreements with employers,2J subject to approvalof the Joint Board in the interest of maintaininguniformity of rates and employment conditions amonglocals. In many respects the locals are acting as principalsandnotasstrangerstothecollective-bargainingagreements even though the Joint Board executes theformal contracts on their behalf.On the facts in this case, no remedy is needed againstLocal 500. The contract was sought to be applied onlyinsofar as the Union sought to take advantage of it tosecure future employment for its own members. Hence,the Union is the proper respondent. A remedy against theJointBoard alone would not deter the Union fromasserting rights under the contract. Even if the evidenceshowed that Williams and Wright assumed to act only forthe Joint Board, the Joint Board also was acting as anagent for the Union, and the Union would be bound by"The signersof the collective-bargaining agreement on behalf of theJoint Board areWright, who is secretary-treasurer of the Joint Board andalso of the Union,and Gus Mureo, who is presidentof theJoint Boardand secretary-treasurerof Local 500. The secretary-treasurer is the chiefexecutiveofficer.The president of Local 402is the vice president of theJoint Board."An analogy may be foundin the case of an employer association whichnegotiates a contract on behalf of its members which is the contract ofeach.N.L.R.B.'v. Sterling Furniture Company,202 F.2d 41 (C.A. 9);MilkDrivers& Dairy Employees, LocalUnion 537, 147 NLRB 230."Since Wrightwears two hats, it might be difficult to determine whetherhe is representing the Union or the Joint Board in negotiations in theabsence of a definitepriorunderstanding.acts of its agents performed on its behalf and would be ina position to claim the rights created on its behalf. But, infact, those same agents, Wright and Williams, were alsothe conceded agents of the Union, for Wright is the chiefexecutive officer (secretary-treasurer) not only of the JointBoard but also the Union, and Williams is obviouslyrepresenting both. Since their efforts were addressed tosecuring rights for the Union alone, the Union is boundby their acts.The General Counsel has asserted that the theory of thecase is based not on the illegal contract but is based on an"ad hoc" agreement between the Union and theCorporation. This theory, I judge, was adopted to avoidthe defense that only the Joint Board was the party to thecontract. I notice that the General Counsel in his brief,however, also cites cases to support the theory of areaffirmationorattempted enforcement of an illegalagreement. I see no reason for distinguishing between anad hocagreement and an assertion of right under anagreement designed to create direct rights in the Union. Ineither event, the limitation of Section 10(b) is inapplicablehere, and I find that it is immaterial that the Joint Boardisnot a party, for whether under the theory of anad hocagreement or reaffirmation, I find that the Union wasasserting contract rights which would be violative ofSection 8(e) of the Act.The Union contends that the contract was one forprotection of unit work and for maintenance of areastandards.Protection of unit work is no defense here,however,because theCorporationneverhiredtheemployees used by caterers before November 12, 1967,and, except for the kitchen manager, it hired none afterthat date. Hence, there is no fairly claimable unit work.2aThe restriction upon "subleased" work to caterers is,therefore, a mere attempt to acquire new work, if not alsoa restriction upon any dealing with caterers who do nothave agreements with the Union. The Union's objection toBob's and its pressure upon the Corporation to excludeBob's from the list of caterers authorized by theCorporation to do business at the Concourse had nothingto do with protection of the work of the kitchen manager,even if a one-man unit could be recognized. Since therewas no unit work to be protected, the object of the Unioninattempting to enforce certain provisions in thecollective-bargaining agreement likewise cannot be said tobe to protect area standards either. But even if that couldbe argued, the circumstances here disclose that protectionof area standards was not the objective of the Union.Williams' letter of October 20, 1967, expressly requirescompliance with Section 2(d) and Section 10 of thecontract.Section 10 prohibits subcontracting of workunless otherwise provided in the contract. Section 4(c) ofthe contract provides that the corporation should notengage any person by contract to perform any part of thework covered by the classification described unless suchperson"shallhave continuous agreements with theUnion." Section 2(d) provides that all subleased work,including all catering, should be performed by employeesin the bargaining unit set forth in the contract. Assumingthat the latter clause might be legal if the Corporationwere the employer of employees such as those employedbycaterers,theCorporationneverhad employeesdesigned to be protected by this clause. It is, therefore,designed, not to prevent subcontracting and not to protectunit work, but to benefit its union members generally orto compel caterers to sign the Union's contract. That the";'''.etMetal Workers Union,Local 216,172 NLRB No. 6. CULINARY ALLIANCE LOCAL 402169Union's intention goes beyond an effort to preserve workfor its members is evident, and its design to use pressureto cause caterers to sign its contract is evident from itsrejection of any proposal for the hire of union membersthrough the Union's hiring hall by caterers who had nocollective-bargaining agreement with the Union. Yet, theUnion withdrew its objection to the listing of thosecatererswho signed such an agreement in 1968, thusrevealing clearly that the Union's target was to getcaterers to sign contracts with it, not to protect unit workor even to hire its members. The Union admittedly knewnothing about the wages, hours, or working conditions ofBob's employees. Despite the Union's assertion, therefore,that it was concerned with maintenance of area standards,itdemonstrated that the only standards it was interestedinwere those provided in its own collective-bargainingagreement. I find, therefore, that by agreeing with, andinsisting upon compliance therewith by the Corporationthat the Corporation would either not permit Bob's tocater at the Concourse or would permit it to cater onlywithan implied threat of picketing which would beviolative of Section 8(b)(4)(ii)(b) of the Act, the Union hasengaged in conduct proscribed by Section 8(e) of the Act. 2SBy agreeing to such restriction upon doing business withBob's, the Corporation, likewise, has violated Section 8(e)of the Act.V. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth above, insection IV, taken in connection with the operationsdescribed in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.THE REMEDYSince I have found that the Respondents have engagedin unfair labor practices,I shall recommend an order thattheyceaseanddesisttherefromand take certainaffirmativeaction designed to effectuate the policies of theAct.Although it is customary to require,as a part of theaffirmative remedy, the posting of a notice,this is notappropriate in the case of the Corporation,because it hasno employees in an appropriate unit on whose behalf itcould enter into a collective-bargaining agreement with theUnion.The affirmative remedy as to the Corporation will,therefore,be limited to giving notice to caterersauthorized and, by capability,qualified,to serve banquettypemeals at the Concourse that it will not enter into, orgive effect to, any agreement with the Union whereby it isrequired to refrain from doing business with any of themor whereby it would be restrained from doing businesswith any of them.CONCLUSIONS OF LAW1.Respondent Union is a labor organization within themeaning of Section2(5) of the Act.2.Respondent Corporation and Bob's are employerswithin the meaning of Section 2(2) of the Act.3. The Corporation and Bob's are engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.4.By agreeing that the Corporation should not listBob's as a caterer authorized to use the facilities of theCorporation and by agreeing that Bob's might be listed, ifat all, only with a warning that it might be picketed, theRespondents have engaged in, and areengagingin, unfairlabor practices within the meaning of Section 8(e) of theAct.5.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact,conclusions of law, and upon the entire record in thisproceeding, I recommend that:A. The Respondent Corporation, its officers, agents,successors, and assigns, shall:1.Cease and desist from entering into, or giving effectto,any agreement with the Union or any other labororganization by which the Respondent Corporation isrequired to, or agrees to, refrain from doing business withBob's or any other employer engaged in commerce withinthe meaning of the Act which is prohibited by Section 8(e)of the Act.2.Take the following affirmative action which I findwill effectuate the policies of the Act:Notify Bob's that it will not agree with the Union, inviolationof Section 8(e) of the Act, to cease doingbusiness with any caterer nor will it designate any catererin a list of authorized caterers as one which does not havean agreement with the Union or as one who might bepicketed.B. The Respondent Union, its officers, representatives,successors, and assigns, shall:1.Cease and desist from entering into any agreementor implementing or attempting to enforce any agreementmade with the Corporation or with any other employerwithin its territorial jurisidction over whom the Boardcould and would assert jurisdiction which requires anysuch employer to cease doing business with, or restrictshim from doing business with, any other person inviolation of Section 8(e) of the Act.2.Take the following affirmative action, which I findwill effectuate the policies of the Act:(a)Post at its meeting place and hall in San Diego,California, copies of the notice attached hereto as an"Appendix."" Copies of said notice, to be furnished bytheRegional Director for Region 21, shall, after beingduly signed by an authorized representative of RespondentUnion, be posted by the Union immediately upon receiptthereof and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices tomembers are customarily posted.Reasonable steps shall be taken toinsurethat said noticesarenot altered, defaced, or covered with any othermaterial which makes them partially or totally obscure orillegible."Brotherhoodof Painters.Decorators and Paperhangersof America,Local Union No. 823,161NLRB620;SheetMetalWorkers, Local 150,170 NLRB No. 116,CaloratorManufacturing Corp.,129NLRB 704;Truck DriversUnionLocalNo. 413, IBTCWHA,140NLRB 1474,1485-86."In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourtof Appeals, the words"aDecree of the United States Court of 170DECISIONSOF NATIONALLABOR RELATIONS BOARD(b)Upon receipt of copies of said notice, mail to thesaidRegional Director signed copies thereof for mailingto all caterers whose names have been on any of theCorporation's list of approved caterers.(c)Notify the Corporation that it will not require theCorporation to refrain from listing any caterer or toqualify the listing of such names of caterers with a notethat such caterer does not have a contract with the Unionor does not employ union members or might be picketed.C. Both Respondents shall notify the Regional Directorfor Region 21, in writing, within 20 days from the date ofthisDecision and Recommended Order of what steps eachhas taken to comply herewith.27Appeals,EnforcinganOrder"shallbe substitutedfor thewords "aDecisionand Order.""In the event that this RecommendedOrder is adoptedby the Board,this provision shall bemodified to read: "Notifythe RegionalDirector forRegion 21, in writing,within 10 days fromthe date ofthisOrder, whatsteps it has takento comply herewith."APPENDIXNOTICE To ALL MEMBERSPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:A Trial Examiner of the National Labor RelationsBoard has held that we have violated Section 8(e) of theNationalLabor Relations Act by agreeing with, andinsistingupon compliance by, the San Diego CivicFacilitiesCorporation that that Corporation should not.authorizeBob's Enterprises,Inc.,as a caterer, to dobusiness at the San Diego Community Concourse at allor, in any event,without an implied threat of a picketline,althoughtherewerenoemployeesinacollective-bargaining unit whose work required protection.WE WILLNOT engage in such conduct in the futurewith the San Diego Civic Facilities Corporation or withany other employer subject to the jurisdiction of theNationalLaborRelationsBoard and within ourjurisdiction so as to prevent Bob's Enterprises or anyotheremployerwhose operations affect commerceamong the several States of the United States fromengaging in the catering business at the San DiegoCommunity Concourse.DatedByCULINARY ALLIANCE ANDHOTELSERVICEEMPLOYEES UNIONLOCAL 402(Labor Organization)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered,defaced, or covered by any other material.If members have any question concerning this notice orcompliance with its provisions they may communicatedirectlywiththeBoard'sRegionalOffice,EasternColumbia Bldg., 849 South Broadway, Los Angeles,.Calif., 90014, Telephone 688-5229.